Rule 223.2. Conduct of the Jury Trial. Juror Note Taking.

       (a)(1) [Whenever a jury trial is expected to last for more than two days,
jurors, except as otherwise provided by subdivision (a)(2), may take notes during
the proceedings and use their notes during deliberations.

             Note: The court in its discretion may permit jurors to take notes
             when the jury trial is not expected to last for more than two
             days.]

      Jurors shall be permitted to take notes during the presentation of evidence,
opening statements, and closing arguments and use their notes during
deliberations.

       (2)     Jurors [are] shall not be permitted to take notes when the judge is
instructing the jury as to the law that will govern the case.

        (b) The court shall give an appropriate cautionary instruction to the jury prior to
[the commencement of the testimony before the jurors] opening statements. The
instruction shall include:

             (1)    Jurors are not required to take notes and those who take notes are
      not required to take extensive notes[,];

            (2)   Note taking should not divert jurors from paying full attention to the
      evidence and evaluating witness credibility, the opening statements, or the
      closing arguments;

            (3)     Notes are merely memory aids and are not evidence or the official
      record[,];

             (4)     Jurors who take few or no notes should not permit their independent
      recollection of the evidence to be influenced by the fact that other jurors have taken
      notes[,];

           (5)     Notes are confidential and will not be reviewed by the court or
      anyone else[,];

             (6)    A juror may not show his or her notes or disclose their contents to
      other jurors until deliberations begin, but may show the notes or disclose the
      contents during deliberations[,];
       (7)    Jurors shall not take their notes out of the courtroom except to use
their notes during deliberations[,]; and

      (8)    All juror notes will be collected after the trial is over and immediately
destroyed.

      Note: It is recommended that the trial judge instruct the jurors along
      the following lines:

             We will distribute notepads and pens to each of you in
             the event you wish to take notes during the trial. You
             are under no obligation to take notes and those who
             take notes are not required to take extensive notes.

             Remember that one of your responsibilities as a juror
             is to observe the demeanor of witnesses to help you
             assess their credibility. If you do take notes, do not
             become so involved with note taking that it interferes
             with your ability to observe a witness or distracts you
             from hearing other answers being given by the witness.

             You may also take notes while the attorneys’
             present their opening statements and when they
             will make their closing arguments about the
             evidence at the end of the trial. Again, if you do
             take notes, do not become so involved with note
             taking that it distracts from paying attention to the
             remainder of the opening statement or hearing all
             of the closing argument.

             Your notes may help you refresh your recollection of
             the [testimony] evidence as well as the attorneys’
             opening statements or their closing arguments.
             [and] Your notes should be treated as a supplement
             to, rather than a substitute for, your memory. Your
             notes are only to be used by you as memory aids and
             are not evidence or the official record.

             Those of you who do not take notes should not permit
             your independent recollection of the evidence to be
             influenced by the fact that other jurors have taken
             notes. It is just as easy to write something down
             incorrectly as it is to remember it incorrectly and your

                                     2
                    fellow jurors’ notes are entitled to no greater weight
                    than each juror’s independent memory. Although you
                    may refer to your notes during deliberations, give no
                    more or no less weight to the view of a fellow juror just
                    because that juror did or did not take notes.

                    Each time that we adjourn, your notes will be collected
                    and secured by court staff. Jurors shall not take their
                    notes out of the courtroom except to use their notes
                    during deliberations.

                    A juror may not show his or her notes or disclose their
                    contents to other jurors until deliberations begin, but
                    may show the notes or disclose their contents during
                    deliberations. The only notes you may use during the
                    deliberations are the notes you write in the courtroom
                    during the proceedings on the materials distributed by
                    the court staff.

                    Your notes are completely confidential and will not be
                    reviewed by the court or anyone else. After the trial is
                    over, your notes will be collected by court personnel
                    and immediately destroyed.

      (c)    The court shall

             (1)    provide materials suitable for note taking,

             Note: The materials provided by the court are the only materials that
             jurors may use for note taking.

            (2)     safeguard all juror notes at each recess and at the end of each trial
      day, and

            (3)     collect all juror notes as soon as the jury is dismissed and, without
      inspection, immediately destroy them.

       (d)(1) Neither the court nor counsel may (i) request or suggest that jurors take
notes, (ii) comment on their note taking, or (iii) attempt to read any notes.

      (2)     Juror notes may not be used by any party to the litigation as a basis for a
request for a new trial.


                                            3
Note: A court shall immediately deny a litigant’s request that juror
notes be placed under seal until they are reviewed in connection with
a request for a new trial on any ground, including juror misconduct.
The notes shall be destroyed without inspection as soon as the jury
is dismissed.




                              4